Citation Nr: 1018865	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-18 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision in which 
the RO denied confirmed and continued a denial for service 
connection for hearing loss.    

The Veteran testified at a March 2010 Board hearing in front 
of the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been reviewed and associated 
with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied the 
Veteran's claim for service connection for hearing loss.  A 
March 2005 letter advised the Veteran of his appeal rights.  
The Veteran did not initiate an appeal of that decision.  

2.  The evidence associated with the claims file since the 
February 2005 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, relates to an unestablished fact, and 
raises a reasonable possibility of substantiating the claim 
for service connection for hearing loss.  





CONCLUSIONS OF LAW

1.  The RO's February 2005 decision that denied the claim for 
service connection for hearing loss became final.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  As evidence received since the February 2005 rating 
decision, denying service connection for hearing loss, is new 
and material, the criteria for reopening the claim for 
service connection for hearing loss are met. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable decision on the Veteran's 
petition to reopen his previously denied claim for service 
connection for hearing loss, the Board finds that all 
notification and development action needed to fairly 
adjudicate that claim has been accomplished.

II.  Pertinent Laws and Regulations

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).  A claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in September 2006, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

The evidence of record at the time of the February 2005 
rating decision consisted of service treatment records and VA 
treatment records dated from July 2002 to August 2004.  
Service treatment records were void as to any complaint of, 
treatment for, or diagnosis of hearing loss.  VA treatment 
records showed that the Veteran had been seen for hearing 
loss complaints and hearing aids.  The February 2005 rating 
decision denied the Veteran's claim because there was no 
evidence which showed an in-service occurrence of hearing 
loss.  

Since the February 2005 RO decision, additional VA treatment 
records have been added to the record as well as an April 
2008 written statement from the Veteran which stated that the 
Veteran's ENT physician told him that his hearing loss was 
most likely due to his noise exposure while in the military 
and testimony from a March 2010 Board hearing in which the 
Veteran testified that he was in combat during World War II 
and was exposed to acoustic trauma.  

The evidence that has been submitted since the February 2005 
rating decision is both new and material.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  The evidence submitted tends to 
indicate that the Veteran was exposed to acoustic trauma in 
service and that his hearing loss could be related to his 
military service.  



In the case of any Veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, and, to that end, every reasonable doubt shall 
be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

Evidence denoting participation in combat includes award of 
decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.  The Veteran's personnel records show that 
he was awarded multiple Bronze Star Medals.  

Thus, the Veteran served in combat and was likely exposed to 
acoustic trauma while serving in World War II given that such 
exposure is consistent with the circumstances, conditions and 
hardships of that service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304.  As such, VA must presume the occurrence of the in-
service injury.  

When this new evidence is considered with the previous 
evidence of record, to include the Veteran's personnel 
records, which showed participation in combat, the evidence 
tends to establish a previously unestablished fact that was 
necessary to substantiate the claim-that the Veteran was 
exposed to acoustic trauma while on active duty.  

After reviewing the record, the Board finds that new and 
material evidence has been submitted to reopen the Veteran's 
service connection claim for hearing loss.  


ORDER

New and material evidence having been received, service 
connection for hearing loss, is reopened, and is granted to 
this extent only.  


REMAND

With respect to the merits of the Veteran's claim, the Board 
has determined that further development is warranted.  

The VA has not sought a medical opinion or examination in 
this claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, VA treatment records show that the Veteran 
currently suffers from hearing loss.  Additionally, the 
Veteran is a combat Veteran who was exposed to acoustic 
trauma.  Simply stated, the standards of McLendon are met in 
this case and the VA must provide a VA medical examination in 
order to determine the nature and etiology of his current 
hearing loss.  

Prior to arranging for the Veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file contains 
various VA treatment records showing treatment for hearing 
loss with the most recent record dated in May 2007.  However, 
the Board is unable to determine whether there are any 
outstanding records of treatment since that time.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, on remand, the RO must obtain all 
outstanding pertinent medical records from the Altoona and 
Pittsburg VA medical centers, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran's hearing loss from the 
Altoona and Pittsburg VA medical centers 
since May 2007.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  After completing the above 
development, the RO/AMC should schedule 
the Veteran for a VA audiology 
examination by an appropriate specialist 
to determine the current nature and 
etiology of his bilateral hearing loss.  
The claims file must be made available to 
and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis for the disabilities found.  
The examiner should also express an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that the Veteran's current bilateral 
hearing loss is related to his active 
service, to include noise exposure 
resulting from the Veteran's combat 
during active service.  

A complete rationale for any opinions 
should be provided.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal, in 
light of all pertinent evidence and legal 
authority.  If the benefit remains 
adverse, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. § 
3.156(a), and afforded an appropriate 
period of time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


